Certiorari granted, June 24, 2013
             Vacated by Supreme Court, June 24, 2013




                        PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,
               v.                              No. 10-4064
ROBERTO E. DELEON,
             Defendant-Appellant.
                                       
       Appeal from the United States District Court
        for the District of Maryland, at Baltimore.
            Richard D. Bennett, District Judge.
                 (1:09-cr-00095-RDB-1)

                 Argued: January 26, 2012

                   Decided: May 15, 2012

 Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.



Affirmed by published opinion. Judge Diaz wrote the opinion,
in which Judge Niemeyer and Judge Wynn joined.


                         COUNSEL

ARGUED: Paresh S. Patel, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.
Paul Michael Cunningham, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.
ON BRIEF: James Wyda, Federal Public Defender, Balti-
2                 UNITED STATES v. DELEON
more, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Paul E. Budlow, Assistant United States
Attorney, Julia Jarrett, Student Intern, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


                         OPINION

DIAZ, Circuit Judge:

   Following a three-week trial, a jury convicted Roberto
DeLeon of the second-degree murder and assault of his eight-
year-old stepson Jordan Peterson. The district court imposed
a mandatory sentence of thirty years in prison for the murder
and ten-year concurrent sentence for the assault. On appeal,
DeLeon challenges his murder conviction and sentence,
asserting various evidentiary claims and contending that the
district court erred by making a factual finding at sentencing
that should have been submitted to the jury.

   Among the issues DeLeon raises is a claim that the intro-
duction of statements describing prior acts of abuse that Jor-
dan made during a meeting with a social worker violated the
Confrontation Clause of the Sixth Amendment. Applying
Supreme Court precedent beginning with Crawford v. Wash-
ington, 541 U.S. 36 (2004), we conclude that the primary pur-
pose of the meeting between Jordan and the social worker was
nontestimonial and therefore hold that the admission of Jor-
dan’s statements did not violate DeLeon’s constitutional
rights. Finding no merit to any of DeLeon’s other claims, we
affirm the judgment of the district court.

                              I.

   At the time of Jordan Peterson’s death, Roberto DeLeon
lived with his wife, Air Force Staff Sergeant Sabrina DeLeon,
                      UNITED STATES v. DELEON                            3
and her two children near Kadena Air Base in Okinawa,
Japan. While Staff Sergeant DeLeon was working at the base,
DeLeon assumed many of the childcare responsibilities for his
wife’s eight-year-old son Jordan and nine-year-old daughter
AD,1 Jordan’s half-sister. On the day Jordan died, DeLeon
was home alone with the children when Jordan began com-
plaining that his stomach hurt and that he had a headache. In
response to Jordan’s complaints, DeLeon, who was upset with
Jordan for failing to complete his chores, instructed him to
take a shower. While showering, Jordan collapsed. Efforts by
DeLeon and medical personnel to revive Jordan were unsuc-
cessful, and he died around midday.

   An autopsy revealed that Jordan died from hemorrhaging
due to a lacerated liver caused by blunt force to his abdomen.
The autopsy also showed bruising to Jordan’s face, torso, and
buttocks that the medical examiner concluded was the result
of blunt force injuries. Based on the nature and severity of the
injury to Jordan’s liver, the medical examiner determined that
it could not have been caused by a fall or accident. Instead,
the medical examiner concluded—and DeLeon’s medical
expert agreed—that Jordan’s death was a homicide. The med-
ical examiner estimated that the fatal blow to Jordan’s abdo-
men occurred six to twelve hours before he collapsed.

   No witness testified to having observed the blow that
caused Jordan’s death. As such, the case against DeLeon was
based almost exclusively on circumstantial evidence. The
government’s theory was that DeLeon—who had a history of
using corporal punishment as a means of discipline—struck
Jordan, causing the laceration to his liver. The extensive evi-
dence of DeLeon’s punishment methods included testimony
that DeLeon spanked Jordan with a belt, scratched him,
pinched him, poked him in the chest, twisted his ear, forced
him to hold his hands out with a hammer, stepped on his back,
  1
   In the briefs, the parties refer to AD by her initials. We continue that
practice here.
4                    UNITED STATES v. DELEON
and forced him to do sit-ups and pushups. At various times,
the effects of DeLeon’s disciplinary tactics caught the atten-
tion of others, including a social worker who provided treat-
ment to Jordan’s family, a local Japanese woman who found
Jordan on the streets of Okinawa, and Jordan’s half-sister.2

   Approximately five months before his death, Jordan and his
family met with Beth Thomas, a licensed social worker serv-
ing as the treatment manager with the Air Force Family
Advocacy Program ("FAP"). Jordan’s teacher had referred
Jordan to the FAP after she observed a bruise on his forehead.
The FAP "is a medical program that enhances Air Force read-
iness by promoting family and community health and resil-
ience and advocating for nonviolent communities." J.A. 2973.
One purpose of the FAP is to "prevent and treat child . . . mal-
treatment." Id.

   Thomas met with Jordan and each of his family members
individually to discuss the reported "offense." Id. at 1480.
During the initial interview, Jordan told Thomas that DeLeon
punished him by spanking him with an open hand and a belt
and forcing him to hold a hammer for several minutes while
leaning down. In response to Thomas’s question about a
bruise on his forehead, Jordan explained that DeLeon caused
the bump when he punished Jordan for running away from
home by forcing Jordan to lie on the floor while DeLeon
kneeled and stood on Jordan’s back. Following the meetings
with Jordan and his family, Thomas concluded that the cir-
cumstances presented a substantiated claim of "minor physi-
cal" abuse, as opposed to "moderate" or "major" abuse. Id. at
1598. Thomas had several subsequent meetings with Jordan
and his family to provide counseling and advice on parenting
techniques.
    2
   The evidence of DeLeon’s use of corporal punishment also included
admissions he made to others and testimony from Staff Sergeant DeLeon.
                   UNITED STATES v. DELEON                   5
   Shortly before the FAP referral, a Japanese woman, Hisa
Uechi, found Jordan barefoot and shirtless on the streets of
Okinawa. Jordan explained to Uechi, who spoke limited
English, that he had run away from home and was headed to
the airport to return to the United States. Uechi observed
bruises on Jordan’s face and forehead and offered to buy him
clothes and shoes at a nearby store. Jordan declined the offer,
stating, "No, don’t do it. If my dad found out, he will do bad
things." Id. 1297. With the assistance of a store employee,
Uechi contacted the police, who returned Jordan to his family.

   In the days following Jordan’s death, his half-sister AD
participated in two separate videotaped interviews with inves-
tigators. During the interviews, AD stated that DeLeon used
corporal punishment, including spanking and pinching, to dis-
cipline her and Jordan. AD also told the investigators that she
saw DeLeon "punch" or strike Jordan in the stomach on two
or three occasions, beginning the month prior to Jordan’s
death. AD demonstrated how DeLeon had Jordan stretch out
his arms prior to striking him and then mimicked Jordan’s
reaction. After initially describing the strike as a punch, AD
clarified that she could not see DeLeon’s hand and did not
know if he used a closed fist. Investigators also asked AD to
draw a picture indicating where DeLeon struck Jordan.

   Nearly a year later, AD recanted her statements during tes-
timony before a federal grand jury considering charges
against DeLeon. AD denied ever having seen DeLeon hit Jor-
dan in the stomach and stated that she lied to investigators
during the interviews following Jordan’s death. AD also
denied the statements at trial. The court nevertheless allowed
the government, over DeLeon’s objection, to play videotapes
of AD’s interviews for the jury.

   The jury found DeLeon guilty of second-degree murder, in
violation of 18 U.S.C. § 1111(a), and assault causing serious
bodily injury, in violation of 18 U.S.C. § 113(a)(6). At sen-
tencing, the district court found that Jordan was under the age
6                   UNITED STATES v. DELEON
of eighteen and that DeLeon was therefore subject to manda-
tory prison terms of thirty years for the murder conviction and
ten years for the assault. The court overruled DeLeon’s objec-
tion that Jordan’s age was a question of fact that should have
been submitted to the jury. The court ordered DeLeon’s sen-
tences to run concurrently for a total of thirty years in prison.

   Before us, DeLeon contends that the district court erred by
(1) admitting Thomas’s hearsay testimony in violation of
DeLeon’s constitutional right to confrontation, (2) admitting
the hearsay testimony of Thomas, Uechi, and AD in violation
of the rules of evidence, (3) limiting his defense expert’s testi-
mony, (4) admitting impermissible character evidence of
DeLeon’s prior acts of physical punishment, and (5) treating
the issue of Jordan’s age as a sentencing factor to be deter-
mined by the court. We address each claim in turn.

                               II.

   DeLeon contends that the district court violated his rights
under the Sixth Amendment Confrontation Clause when it
admitted out-of-court statements Jordan made to Thomas dur-
ing their initial meeting. Specifically, DeLeon objects to the
admission of Jordan’s statements describing DeLeon standing
and kneeling on Jordan’s back as punishment for running
away from home, incidents of spanking by DeLeon using his
hand and a belt, and DeLeon requiring Jordan to hold a ham-
mer for several minutes while leaning down. Reviewing the
alleged Confrontation Clause violation de novo, United States
v. Lighty, 616 F.3d 321, 376 (4th Cir. 2010), we conclude that
the statements were nontestimonial and therefore affirm the
district court’s ruling.

                               A.

  The Sixth Amendment provides that "[i]n all criminal pros-
ecutions, the accused shall enjoy the right to . . . be confronted
with the witnesses against him." U.S. Const. amend. VI. The
                   UNITED STATES v. DELEON                    7
Supreme Court has explained that "the principal evil at which
the Confrontation Clause was directed was . . . [the] use of ex
parte examinations as evidence against the accused." Craw-
ford, 541 U.S. at 50. To that end, the Court held in Crawford
that the Confrontation Clause bars "admission of testimonial
statements of a witness who did not appear at trial unless he
was unavailable to testify, and the defendant had had a prior
opportunity for cross-examination." Id. at 53–54.

   In Crawford, the Court ruled that the introduction of out-of-
court statements made by the defendant’s wife in response to
formal police interrogation violated his rights under the Con-
frontation Clause. In so doing, the Court overruled Ohio v.
Roberts, 448 U.S. 56, 66 (1980), which had permitted hearsay
statements of unavailable witnesses that bore "adequate indi-
cia of reliability." Instead, the Court focused the Confronta-
tion Clause’s protection on testimonial statements. The Court
opted to "leave for another day," however, "any effort to spell
out a comprehensive definition of ‘testimonial,’ " noting that
"at a minimum" testimonial statements included "prior testi-
mony at a preliminary hearing, before a grand jury, or at a for-
mer trial; [as well as] police interrogations." Id. at 68.

   Two years later, in Davis v. Washington, 547 U.S. 813
(2006), the Court considered whether out-of-court statements
in a pair of companion domestic-disturbance cases were testi-
monial and thus implicated the Sixth Amendment. The first
case involved statements the victim made to a 911 operator
during the actual commission of the offense. The Court con-
cluded that these statements were nontestimonial because the
"primary purpose was to enable police assistance to meet an
ongoing emergency." Id. at 828. In the second case, however,
the Court concluded that the victim’s statements at the scene
of a domestic disturbance were testimonial because the victim
"deliberately recounted, in response to police questioning,
how potentially criminal past events began and progressed"
and spoke with officers "some time after the events described
were over." Id. at 830.
8                   UNITED STATES v. DELEON
    Contrasting the two cases, the Court held as follows:

      Statements are nontestimonial when made in the
      course of police interrogation under circumstances
      objectively indicating that the primary purpose of the
      interrogation is to enable police assistance to meet an
      ongoing emergency. They are testimonial when the
      circumstances objectively indicate that there is no
      such ongoing emergency, and that the primary pur-
      pose of the interrogation is to establish or prove past
      events potentially relevant to later criminal prosecu-
      tion.

Id. at 822. Davis therefore clarified that courts must examine
the "primary purpose" of an interrogation to determine
whether statements are testimonial.

   More recently, in Michigan v. Bryant, 131 S. Ct. 1143,
1156 (2011), the Court held that statements made by a gun-
shot wound victim to first responders identifying the shooter
and describing the circumstances of the shooting were nontes-
timonial. The Bryant Court reinforced that "the most impor-
tant instances in which the [Confrontation] Clause restricts the
introduction of out-of-court statements are those in which
state actors are involved in a formal, out-of-court interroga-
tion of a witness to obtain evidence for trial." Id. at 1155.
Analogizing to Davis, the Court reasoned that the primary
purpose of the interrogation of the victim was to enable police
to respond to the "ongoing emergency" or threat posed by the
at-large shooter, not "to establish or prove past events poten-
tially relevant to later criminal prosecution." Id. at 1150, 1165
(quoting Davis, 547 U.S. at 822).

   Discussing the "primary purpose" inquiry, the Court
instructed that "when a court must determine whether the
Confrontation Clause bars the admission of a statement at
trial, it should determine the ‘primary purpose of the interro-
gation’ by objectively evaluating the statements and actions of
                   UNITED STATES v. DELEON                     9
the parties to the encounter, in light of the circumstances in
which the interrogation occurs." Id. at 1162. The Court
emphasized the objective nature of the test, stating that "the
relevant inquiry is not the subjective or actual purpose of the
individuals involved in a particular encounter, but rather the
purpose that reasonable participants would have had." Id. at
1156.

                               B.

   Against this backdrop, we consider DeLeon’s claim that
introduction of Jordan’s out-of-court statements to Thomas
violated his constitutional rights. Over DeLeon’s objection,
the district court permitted Thomas to testify to statements
Jordan made during their meeting at the FAP, concluding that
there was no "primary purpose to establish facts for a later
prosecution." J.A. 1527. As such, the court ruled that the
statements were nontestimonial and therefore did not impli-
cate the Confrontation Clause. Based on our review of the
objective indications of the parties’ primary purpose and the
circumstances of the meeting, we agree and hold that admis-
sion of the statements did not violate the Sixth Amendment.

   As an initial matter, the record does not show that Thomas
faced an "ongoing emergency"—similar to those present in
Davis and Bryant—when Jordan and his family arrived fol-
lowing the referral from his teacher. In Bryant, the Court
explained that "[t]he existence of an emergency . . . is among
the most important circumstances that courts must take into
account in determining whether an interrogation is testimo-
nial." 131 S. Ct. at 1162. In this case, the injury that led Jor-
dan’s teacher to make the referral had occurred several days
earlier. Moreover, although Thomas found after meeting with
Jordan and his family that the circumstances presented a sub-
stantiated claim of "minor physical" abuse that required fur-
ther counseling, we cannot say that she (or Jordan) intended
to develop information to allow authorities to respond to an
10                    UNITED STATES v. DELEON
ongoing emergency.3 But this conclusion does not end our
inquiry, for we still must objectively evaluate the primary pur-
pose of both parties and the circumstances of the interview to
determine whether Jordan’s statements were testimonial. See
Bryant, 131 S. Ct. at 1155 ("[T]here may be other circum-
stances, aside from ongoing emergencies, when a statement is
not procured with a primary purpose of creating an out-of-
court substitute for trial testimony.").

   In support of his argument that the purpose of the interview
was to establish facts relevant to a future criminal prosecu-
tion, DeLeon focuses on the structure and design of the FAP.
There is no gainsaying that the FAP is designed to prevent
and intervene in situations involving child and spousal abuse
in military families. And although the program is part of the
Air Force’s medical command, it utilizes both medical and
security personnel and requires them to report and investigate
allegations of family maltreatment. Consistent with this struc-
ture, Thomas acknowledged that she worked with law
enforcement when necessary in her capacity as the FAP treat-
ment manager.

   But although the FAP incorporates reporting requirements
and a security component, these factors alone do not render
Jordan’s statements to Thomas testimonial. Courts have not
treated such factors as determinative when examining whether
statements were provided for the purpose of future criminal
prosecution. For example, in United States v. Peneaux, 432
F.3d 882, 895 (8th Cir. 2005), the Eighth Circuit rejected an
argument that statements made to a physician were testimo-
nial because he worked for a center that was part of "a collab-
orative effort between the medical system, law enforcement,
social services, and the judiciary." Instead, the Peneaux court
examined the purpose of the encounter that led to the con-
  3
   We do not suggest that ensuring a child’s safety and removal from an
abusive home could never present an ongoing emergency under Davis and
Bryant. We simply find that the facts do not support such a finding here.
                   UNITED STATES v. DELEON                    11
tested statements, concluding that the statements were for the
purposes of diagnosis and treatment and were therefore non-
testimonial. Id. at 896.

   State supreme courts have reached similar conclusions. In
Seely v. State, 282 S.W.3d 778, 788 (Ark. 2008), for example,
the Arkansas Supreme Court concluded that a social worker’s
duty to report child abuse did not, by itself, render the child
victim’s statements testimonial. Similarly, in State v. Spencer,
169 P.3d 384, 389 (Mont. 2007), the Supreme Court of Mon-
tana ruled that mandatory reporting laws were not "intended
to deputize [mandatory reporters] into law enforcement."

   Because the structure and requirements of the FAP do not
conclusively resolve whether Jordan’s statements are testimo-
nial, we proceed to an objective examination of the primary
purpose of the parties and the circumstances of the interview.
We note first that Thomas did not have, nor did she tell Jor-
dan that she had, a prosecutorial purpose during their initial
meeting. Thomas was not employed as a forensic investigator
but instead worked for the FAP as a treatment manager. And
there is no evidence that she recorded the interview or other-
wise sought to memorialize Jordan’s answers as evidence for
use during a criminal prosecution.

   In that sense, this case is unlike the situation confronted by
the Eighth Circuit in United States v. Bordeaux, 400 F.3d 548,
555 (8th Cir. 2005), where the court concluded that a child
victim’s statements were testimonial based, in part, on the fact
that the interrogation was videotaped and was conducted by
a "forensic interviewer." Rather, Thomas used the information
she gathered from Jordan and his family to develop a written
treatment plan and continued to provide counseling and
advice on parenting techniques in subsequent meetings with
family members. These actions are consistent with Thomas’s
testimony that, in cases like this one, her "primary purpose
[was] to provide the treatment and assistance that the family
needs." J.A. 1482.
12                 UNITED STATES v. DELEON
   Evaluating the primary purpose of a child declarant like
Jordan is a bit more difficult. In analyzing whether statements
made by a child were testimonial, courts have not treated the
young age of a declarant as determinative but instead have
considered age as one of the "relevant circumstances." E.g.,
Commonwealth v. Allshouse, 36 A.3d 163, 181–82 (Pa. 2012)
(holding that a four-year-old’s statement to a child services
caseworker that her father caused her brother’s injury was
nontestimonial). In another case involving child declarants,
the Maryland Court of Appeals held that child victims’
responses to questions by a social worker employed as a child
abuse investigator were testimonial. State v. Snowden, 867
A.2d 314, 325 (Md. 2005). In so doing, the Snowden court
found it significant that the interviewer explained the investi-
gatory purpose of the interview to the child victims and had
them verify that they were "aware of the purpose of the ques-
tioning." Id. at 325–26. In contrast, Thomas did not tell Jor-
dan that his answers would be reported to the legal
authorities, and there is no evidence that Jordan believed oth-
erwise.

   Considering the question de novo, we are satisfied—after
reviewing Thomas and Jordan’s conduct and statements—that
the primary purpose of reasonable participants in such a meet-
ing would not have been the preservation of evidence for a
future criminal prosecution. A review of the circumstances of
the meeting reinforces our conclusion. Jordan came to the
meeting with his family, including his mother, half-sister, and
DeLeon. Although protocol required that Thomas meet with
each family member independently, no effort was made to
separate Jordan from DeLeon in the waiting area. Thomas
also did not meet with Jordan in an interrogation room or at
a police station but instead spoke with him in her office in a
building that housed the FAP, as well as other mental health
service providers. In short, the interview between Thomas and
Jordan simply does not bear the hallmarks of a testimonial
interrogation.
                    UNITED STATES v. DELEON                    13
   Importantly, ours is also not a case in which the social
worker operated as an agent of law enforcement. By compari-
son, in Bobadilla v. Carlson, 575 F.3d 785, 793 (8th Cir.
2009), the Eighth Circuit held that a child victim’s statements
to a social worker were testimonial because the interrogation
was "initiated by a police officer to obtain statements for use
during a criminal investigation." The statements were also
videotaped and "involved structured questioning designed to
confirm a prior allegation of abuse." Id. Similarly, in Snow-
den, Maryland’s high court emphasized that the social work-
er’s participation was "initiated, and conducted, as part of a
formal law enforcement investigation" and that the police
were present for the interview and "actively involved in the
investigation." Id. at 325. Here, Thomas did not act at the
behest of law enforcement, as there was no active criminal
investigation when she and Jordan spoke. There is also no
evidence that the discussion was videotaped or otherwise pre-
served as evidence or that another party listened in on or
secretly observed the meeting.

   An objective review of the parties’ actions and the circum-
stances of the meeting confirms that the primary purpose was
to develop a treatment plan—not to establish facts for a future
criminal prosecution. Accordingly, we hold that the contested
statements were nontestimonial and that their admission did
not violate DeLeon’s Sixth Amendment rights.

                               III.

   In addition to his constitutional claim, DeLeon contends
that the district court violated the rules of evidence by admit-
ting the hearsay statements of three witnesses: Thomas,
Uechi, and AD. We review rulings on the admissibility of evi-
dence for abuse of discretion and will only overturn an evi-
dentiary ruling that is arbitrary and irrational. United States v.
Cole, 631 F.3d 146, 153 (4th Cir. 2011). Furthermore, under
harmless error review, we must disregard "[a]ny error, defect,
irregularity, or variance that does not affect substantial
14                 UNITED STATES v. DELEON
rights." Fed. R. Crim. P. 52(a). An error is harmless unless it
had "a substantial and injurious effect or influence," meaning
it affected the jury’s verdict. United States v. Medford, 661
F.3d 746, 751 (4th Cir. 2011) (quoting Cooper v. Taylor, 103
F.3d 366, 370 (4th Cir. 1996) (en banc)). After careful review,
we affirm each of the district court’s contested hearsay rul-
ings.

                              A.

   DeLeon contends that the district court violated the rules of
evidence by admitting Jordan’s out-of-court statement to
Thomas accusing DeLeon of causing the bruise to his fore-
head. Over DeLeon’s objection, the trial court admitted the
statement under the exception for statements made for pur-
poses of medical diagnosis or treatment, as well as under the
residual hearsay exception. Finding no abuse of discretion, we
affirm.

   Rule 803(4) provides that "[a] statement that: (A) is made
for—and is reasonably pertinent to—medical diagnosis or
treatment; and (B) describes medical history; past or present
symptoms or sensations; their inception; or their general
cause" is not excluded by the rule against hearsay. Under the
two-part test used to determine whether the exception for
statements made for medical diagnosis or treatment applies
"(1) the declarant’s motive in making the statement must be
consistent with the purposes of promoting treatment; and, (2)
the content of the statement must be such as is reasonably
relied on by a physician in treatment or diagnosis." Morgan
v. Foretich, 846 F.2d 941, 949 (4th Cir. 1988) (internal quota-
tion marks omitted).

   Courts have not restricted application of the exception to
physicians or nurses but have admitted statements made to
therapists or social workers as well. E.g., United States v.
Kappell, 418 F.3d 550, 556 (6th Cir. 2005) (collecting cases).
And we have declined to apply a heightened test of admissi-
                   UNITED STATES v. DELEON                     15
bility for statements made by a child, stating that "a young
child will have the same motive to make true statements for
the purposes of diagnosis or treatment as an adult." Morgan,
846 F.2d at 949. The residual hearsay exception, codified in
Rule 807, permits admission of a hearsay statement for the
truth of the matter asserted if the following conditions are sat-
isfied:

    (1) the statement has . . . circumstantial guarantees
    of trustworthiness; (2) it is offered as evidence of a
    material fact; (3) it is more probative on the point for
    which it is offered than any other evidence that the
    proponent can obtain through reasonable efforts; and
    (4) admitting it will best serve the purposes of [the
    rules of evidence] and the interests of justice.

Fed. R. Evid. 807. We have emphasized that the residual hear-
say exception "is a narrow exception that should not be con-
strued broadly." United States v. Dunford, 148 F.3d 385, 394
(4th Cir. 1998) ("To construe it broadly would easily cause
the exception to swallow the rule.").

   Here, the district court’s decision to admit Jordan’s state-
ment under the exception contained in Rule 803(4) was not
arbitrary or irrational. Thomas described in detail her creden-
tials and experience as a social worker, including extensive
work with children. She testified that she asked Jordan spe-
cific questions to gauge his credibility and to ensure he was
answering truthfully. We therefore cannot say that the district
court abused its discretion by concluding that Jordan’s motive
was consistent with the purposes of treatment. Furthermore,
Thomas properly relied on Jordan’s responses, including his
description of the injury to his forehead, to develop a treat-
ment plan for the family. Accordingly, we affirm the district
court’s decision to admit the contested statements on the
ground that they were made for medical diagnosis or treat-
ment.
16                  UNITED STATES v. DELEON
   We also conclude that the district court did not abuse its
discretion by admitting Jordan’s statement under the alterna-
tive grounds of the residual hearsay exception. Thomas’s cre-
dentials and use of specific questions to verify Jordan’s
truthfulness support the trial court’s conclusion that the state-
ment had circumstantial guarantees of trustworthiness. Given
that the government’s case against DeLeon was largely cir-
cumstantial, the evidence of DeLeon standing and kneeling on
Jordan’s back to the point that it caused a visible injury to his
forehead was certainly material. And because Jordan was
deceased there was no more probative evidence of the
encounter than his description to Thomas. Under the deferen-
tial abuse-of-discretion standard, we affirm the district court’s
ruling.

                               B.

   Uechi, who found Jordan after he ran away from home
nearly five months prior to his death, testified that when she
offered to buy Jordan clothing and shoes, he responded, "No,
don’t do it. If my dad found out, he will do bad things." J.A.
1297. DeLeon objected, contending that the testimony
amounted to a statement that DeLeon had done bad things to
Jordan in the past and was therefore impermissible hearsay.
The district court overruled DeLeon’s objection, concluding
that "there’s no assertion of any fact . . . being offered for the
truth of the matter asserted therein," id. 1226, and that the
statement was nevertheless admissible under the state of mind
exception to the hearsay rules. We find that any error commit-
ted by admitting the statement was harmless.

   Under Rule 803(3), "[a] statement of the declarant’s then
existing state of mind, emotion, sensation, or physical condi-
tion . . . , but not including a statement of memory or belief
to prove the fact remembered or believed," is not excluded by
the hearsay rule. Fed. R. Evid. 803(3). DeLeon contends that
Uechi’s testimony was inadmissible because it went beyond
describing Jordan’s existing state of mind but instead
                   UNITED STATES v. DELEON                    17
described why Jordan was afraid. See United States v. Liu,
960 F.2d 449, 452 (5th Cir. 1992) ("Evidence of [the declar-
ant’s] fear was [properly] admitted. . . . Properly excluded
were the alleged reasons for that fear.")

   We doubt that Jordan’s statement speculating about
DeLeon’s future actions was a statement of fact offered for its
truth. See Fed. R. Evid. 801 (defining hearsay as "a statement
. . . offered in evidence to prove the truth of the matter
asserted"). Here, however, we need not decide whether
Uechi’s testimony qualified as hearsay or was otherwise
admissible under the state of mind exception because the
record is replete with evidence of DeLeon’s use of physical
means to punish Jordan and his reaction to that punishment.
Uechi’s brief testimony regarding Jordan’s concern that
DeLeon would do "bad things" was therefore cumulative and
did not have a substantial or injurious effect on the jury’s ver-
dict. Accordingly, the error, if any, was harmless.

                               C.

   AD, Jordan’s nine-year-old half sister, participated in two
videotaped interviews with investigators in which she
described DeLeon’s use of physical punishment and stated
that she had seen DeLeon "punch" or strike Jordan in the
stomach with his hand. AD later recanted the statements
related to DeLeon punching Jordan, both in her grand jury
testimony, as well as in her live testimony during trial. Over
DeLeon’s objection, the district court admitted AD’s video-
taped statements as substantive evidence under the residual
exception to the hearsay rule. DeLeon contends that the
court’s ruling stretches the residual exception too far. We find
no abuse of discretion.

   In Dunford, we considered a district court’s decision to
admit, under the residual hearsay exception, the out-of-court
statements of child abuse victims who later recanted. 148 F.3d
at 387. Dunford was convicted of drug and gun offenses
18                 UNITED STATES v. DELEON
based in part on out-of-court statements made by his daugh-
ters, accusing him of child abuse and gun possession. Id. at
387–88. At trial, Dunford’s daughters recanted their prior
statements. The trial court nevertheless admitted, under the
residual exception, the hearsay testimony of social service
workers, a police officer, and an assistant principal describing
the incidents of abuse. Id. at 392. We found no abuse of dis-
cretion, emphasizing that "[t]he serious nature of the repeated
statements made by the children to government officials as
well as the consistency of their stories given to those officials
provide clear indicia of the trustworthiness of their state-
ments." Id. at 393.

   Other circuits have interpreted the residual hearsay excep-
tion similarly in cases involving allegations of child abuse. In
United States v. Harrison, 296 F.3d 994, 995 (10th Cir. 2002),
the Tenth Circuit considered whether statements by an alleged
child abuse victim to law enforcement were admissible under
the residual hearsay exception when the declarant later
recanted. The court found no abuse of discretion in admitting
the statements, highlighting "the consistency of the statement
with two other admissible statements of the victim made in
circumstances suggestive of trustworthiness, the professional-
ism of the law enforcement interrogator who elicited the state-
ment, and the compelling detail of the statement." Id. at 995.
Similarly, in Peneaux, the Eighth Circuit affirmed the admis-
sion of a child sex abuse victim’s prior statements under Rule
807 despite her later denial of any abuse. 432 F.3d at 893. The
Peneaux court relied on the consistency of the prior state-
ments, the declarant’s use of "language appropriate for a
young child," and the "open ended questions" of those that
interviewed the declarant about the abuse. Id. at 892.

   Examining the factors set forth in Rule 807, we find suffi-
cient circumstantial guarantees of trustworthiness to support
the trial court’s discretionary decision to admit AD’s state-
ments. In two separate meetings with investigators shortly
after Jordan’s death, AD provided consistent accounts
                   UNITED STATES v. DELEON                    19
describing how DeLeon "punched" or struck Jordan. AD’s
statements were detailed and contained age-appropriate lan-
guage describing Jordan’s reaction to the abuse, referring to
Jordan’s "wee wee" and stating that Jordan complained his
"bad spot" hurt. J.A. 3190–91. A review of the interviews also
shows that the investigators asked open-ended, non-
suggestive questions. AD first described DeLeon punching
Jordan in the stomach in response to a question asking
whether she had ever seen "[a]ny other type of punishment."
Id. 3189. And, in an effort to avoid any confusion, investiga-
tors asked AD to draw where DeLeon struck Jordan.

   We also have no trouble concluding that the remaining
requirements of Rule 807 are satisfied. AD’s statements
describing DeLeon striking Jordan in the stomach were mate-
rial in a case that relied on circumstantial evidence to prove
that DeLeon struck the fatal blow. Because AD and Jordan
were the only witnesses to the abuse, AD’s statements to the
investigators were more probative than any other available
evidence. Finally, admission of the videotaped statements
served the interest of justice and general purposes of the evi-
dentiary rules because it allowed the jury to consider all of the
evidence and weigh the credibility of AD’s testimony. See
Dunford, 148 F.3d at 394 (concluding that the interest of jus-
tice was served by allowing "the jury to weigh the credibility
of all of the evidence and to resolve the serious charges").

   Having found that the requirements of Rule 807 are satis-
fied, we conclude that the district court did not abuse its dis-
cretion by admitting AD’s videotaped statements under the
residual exception to the hearsay rule.

                              IV.

  DeLeon next contends that the district court erred by refus-
ing to allow his expert witness to clarify the standard he
applied to determine Jordan’s cause of death. Like the other
evidentiary issues raised by DeLeon, we review the district
20                     UNITED STATES v. DELEON
court’s ruling for abuse of discretion and will not reverse
unless the decision was arbitrary and irrational. United States
v. Iskander, 407 F.3d 232, 236 (4th Cir. 2005).4 A trial court
has "considerable discretion to determine whether to admit
expert testimony," id. at 238, and "wide latitude" to limit the
scope of examination, United States v. Ambers, 85 F.3d 173,
176 (4th Cir. 1996). Finding no abuse of discretion, we affirm
the district court’s ruling.

   Dr. Charles Wetli testified on behalf of DeLeon as an
expert in forensic pathology and offered an opinion, consis-
tent with his disclosure to the government, regarding the time
and location of Jordan’s injury. During his testimony, Wetli
agreed to a reasonable degree of medical certainty with the
medical examiner’s finding that the manner of death was
homicide. On redirect, the district court limited Wetli’s testi-
mony to verifying the standard applied by forensic patholo-
gists and prevented him from elaborating on the meaning of
reasonable degree of medical certainty. Enforcing that ruling,
the court then struck Wetli’s testimony that medical examin-
ers applied a preponderance of the evidence or fifty-one per-
cent standard when determining manner of death. The court
reasoned that questions like these were beyond the scope of
the disclosed bases of Wetli’s expert opinion. DeLeon con-
tends that the district court’s ruling undercut his defense that
Jordan’s death could have been accidental. We disagree.

     The initial thrust of DeLeon’s objectionable questions was
  4
    DeLeon contends that the district court’s limitation on his expert’s tes-
timony violated his constitutional right to present a complete defense and
that we should therefore review his claim de novo. DeLeon’s attempt to
elevate his claim to the level of a constitutional violation is unpersuasive.
In Iskander, we reviewed for an abuse of discretion an argument that a
trial court’s limitation on a defense expert’s testimony "gutted" the defen-
dant’s case. 407 F.3d at 236 n.2. We apply the same standard here to
review DeLeon’s identical claim. See Appellant’s Br. 42 (contending that
the district court’s limitation "gutted Mr. DeLeon’s primary defense that
Jordan’s death could have been accidental").
                    UNITED STATES v. DELEON                    21
to introduce the possibility that the manner of death might
have been accidental. These questions called for Wetli to
speculate about matters beyond the scope of the expert opin-
ions that he had disclosed to the government. See United
States v. Barile, 286 F.3d 749, 758–59 (4th Cir. 2002)
(affirming the district court’s decision to limit an expert’s tes-
timony based on the defendant’s failure to disclose the opin-
ions prior to trial). Additionally, we agree with the district
court that the introduction of percentages or alternative expla-
nations of medical standards might have confused the jury. In
any event, we have previously noted that "reasonable degree
of medical certainty" is a commonly applied standard in cases
involving expert testimony from a medical professional. E.g.,
Fitzgerald v. Manning, 679 F.2d 341, 350 (4th Cir. 1982); see
also 32 C.J.S. Evidence § 884 ("[T]here is . . . authority that
a medical witness must state his or her opinion in terms of a
reasonable degree of medical probability or certainty"). Under
the circumstances, there was little need for testimony to illu-
minate such a commonly applied standard. Thus, we cannot
say that the district court abused its discretion by limiting the
scope of Wetli’s testimony on redirect.

                               V.

  Next, DeLeon contends that proof of his prior acts of cor-
poral punishment constituted impermissible character evi-
dence. The district court denied DeLeon’s motion to exclude
evidence of his prior acts under Rule 404(b), holding that the
evidence was admissible to prove identity, motive, DeLeon’s
mental state, and the absence of mistake or accident. Review-
ing for abuse of discretion, United States v. Cabrera-Beltran,
660 F.3d 742, 755 (4th Cir. 2011), we affirm the district
court’s ruling.

   Rule 404(b) prohibits "[e]vidence of a crime, wrong, or
other act . . . to prove a person’s character in order to show
that on a particular occasion the person acted in accordance
with the character." Such evidence may be admissible, how-
22                 UNITED STATES v. DELEON
ever, for other purposes, "such as proving motive, opportu-
nity, intent, preparation, plan, knowledge, identity, absence of
mistake, or lack of accident." "[T]o be admissible under Rule
404(b), evidence must be ‘(1) relevant to an issue other than
character; (2) necessary; and (3) reliable.’ " United States v.
Siegel, 536 F.3d 306, 317 (4th Cir. 2008) (quoting United
States v. Wells, 163 F.3d 889, 895 (4th Cir. 1998)). Rule
404(b) is "an inclusive rule, admitting all evidence of other
crimes or acts except that which tends to prove only criminal
disposition." United States v. Young, 248 F.3d 260, 271–72
(4th Cir. 2001) (quotation omitted).

   In United States v. Powers, 59 F.3d 1460, 1463–64 (4th
Cir. 1995), we held that evidence of the defendant’s violence
toward family members was admissible in a child sex abuse
case. The defendant was convicted of aggravated sexual abuse
of his minor daughter. The district court admitted evidence
that the defendant would "whip" his daughter and other chil-
dren and beat his wife. Id. at 1464. Although evidence of the
prior acts was of a different character than the crime charged,
we affirmed the district court, concluding that the evidence
was admissible under Rule 404(b) to explain the victim’s
behavior and delay in reporting the sexual abuse. Id.

   Here, the government did not introduce evidence of
DeLeon’s prior acts of physical punishment for the impermis-
sible purpose of demonstrating bad character. Instead, the
contested evidence tended to prove the identity of the perpe-
trator and rebutted DeLeon’s defense that Jordan’s death was
an accident. Although the prior acts of corporal punishment
differed in degree from the blow that killed Jordan, evidence
that DeLeon relied heavily on corporal punishment was pro-
bative of identity and DeLeon’s motive or mental state. Given
that the evidence implicates several of the permissible pur-
poses under Rule 404(b), we find no abuse of discretion and
affirm.
                    UNITED STATES v. DELEON                    23
                               VI.

   Finally, DeLeon contends that the district court violated his
Sixth Amendment rights by imposing a mandatory minimum
sentence based on a question of fact not submitted to the jury.
After concluding that Jordan was under the age of eighteen,
the district court imposed a thirty-year mandatory minimum
sentence for DeLeon’s second-degree murder conviction pur-
suant to 18 U.S.C. § 3559(f)(1) and a ten-year mandatory
minimum sentence on the assault conviction pursuant to
§ 3559(f)(3), to run concurrently. DeLeon argues that Jor-
dan’s age was an element of the crime that should have been
presented to the jury for proof beyond a reasonable doubt
rather than a sentencing factor that the court could find by a
preponderance of the evidence. Reviewing the district court’s
conclusion of law de novo, United States v. Blake, 81 F.3d
498, 503 (4th Cir. 1996), we find no error.

   Elements of a crime must be proven to a jury beyond a rea-
sonable doubt, while sentencing factors can be proven to the
sentencing court by a preponderance of the evidence. United
States v. O’Brien, 130 S. Ct. 2169, 2174 (2010). Whether a
given fact is an element of the crime or a sentencing factor is
a question for Congress. Id. at 2175. When Congress is not
explicit, however, we consider five factors to ascertain its
intent: "(1) language and structure, (2) tradition, (3) risk of
unfairness, (4) severity of the sentence, and (5) legislative his-
tory." Id. at 2175 (citing Castillo v. United States, 530 U.S.
120, 124–31 (2000)).

   In O’Brien, the Court considered whether a provision in 18
U.S.C. § 924(c) increasing the mandatory sentence for posses-
sion of a firearm in relation to a crime of violence or drug
trafficking offense when that firearm was a machinegun is an
element of the offense or a sentencing factor. As a threshold
matter, the Court concluded that, "as is often the case," Con-
gress had not explicitly resolved the question. Id. at 2175.
Applying the five factors outlined above, the Court held that
24                   UNITED STATES v. DELEON
the determination as to whether the firearm was a machinegun
was an element of the crime subject to a finding of proof
beyond a reasonable doubt by the jury. Id. at 2180.

   In relevant part, the Court explained that "[s]entencing fac-
tors traditionally involve characteristics of the offender—such
as recidivism, cooperation with law enforcement, or accep-
tance of responsibility," while characteristics of the offense,
like the weapon used, are traditionally treated as elements. Id.
The Court also noted the potential for unfairness in cases that
involve possession of multiple weapons, one of which quali-
fies for the enhancement while others do not, where the judge
may not know whether the jury based its verdict on the
weapon that qualifies for the enhanced sentence. Id. at 2177.
Finally, the Court concluded that the sixfold increase from
five years for carrying a firearm to thirty years if the firearm
is a machinegun was not an "incremental change" but instead
constituted a "drastic . . . increase that strongly suggests a sep-
arate substantive crime." Id. at 2177.

   In this case, we, too, are confronted with a statute in which
Congress has not explicitly voiced its intent. Based on our
review of the relevant factors, however, we conclude that
under § 3559(f), age is a sentencing factor rather than an ele-
ment of the crime. Accord United States v. Brown, 653 F.3d
656, 660 (8th Cir. 2011) (concluding, under plain error
review, that the district court did not err by imposing the
§ 3559(f) thirty-year mandatory minimum sentence in the
absence of a jury finding as to the victim’s age).

   We begin our inquiry by examining the language and struc-
ture of the statute.5 Section 3559(f) is titled "Sentencing clas-
sification of offenses" and appears in a chapter titled
"Sentences." Although the title of a provision is not the end
of our inquiry, this structure supports our determination that
  5
  The legislative history of § 3559 sheds little light on our inquiry.
Accordingly, we focus on the remaining factors.
                    UNITED STATES v. DELEON                    25
age is a sentencing factor, especially when considered in con-
junction with the language of § 3559(f). By its terms,
§ 3559(f) applies to "[a] person who is convicted" of one of
a series of federal offenses when that offense is committed
against a minor. Accordingly, by referring to individuals who
have already been convicted of a substantive offense, the lan-
guage of § 3559(f) indicates that age is not an element of the
crime but instead is a factor for consideration at sentencing.

   Next, tradition also suggests that age should be treated as
a sentencing factor. Admittedly, the age of the victim is more
closely related to the characteristics of the offense than the
characteristics of the offender. Nevertheless, courts and legis-
latures have historically treated age as a sentencing factor
subject to determination by the court. In Harris v. United
States, 536 U.S. 545, 567–68 (2002), Justice Kennedy, writ-
ing for a plurality of the Court, cited a sentencing provision
from Pennsylvania that imposed a mandatory sentence for a
crime in which the victim is over sixty years of age. The
Court referred to this statute as one that "conditioned [a] man-
datory minimum sentence[ ] upon [a] judicial finding[ ]" and
explained that its precedents did not overturn or "cast uncer-
tainty" on such statutes. Id. Furthermore, the U.S. Sentencing
Guidelines provide an enhancement based on a judicial deter-
mination that the victim of the offense was a "vulnerable vic-
tim" due to, among other factors, his or her age. U.S.S.G.
§ 3A1.1 & n.2. Therefore, while the age of the victim is not
a characteristic of the offender, legal tradition posits that age
is a sentencing factor, rather than an element of the offense.

   Third, the risk of unfairness in treating age as a sentencing
factor is minimal. Unlike a case involving multiple weapons
where it may be unclear on which weapon the jury’s verdict
rests, there is little risk of error in determining the age of the
victim. To the contrary, although the question of whether a
fact constitutes an element or a sentencing factor is a categori-
cal inquiry, a sentencing court generally can easily ascertain
26                 UNITED STATES v. DELEON
the age of the victim without having to parse the jury’s verdict
or attempt to guess at the jury’s conclusion.

   Finally, as the government acknowledges, the severity of
the sentence is the only factor that favors treating age as an
element of the offense. Here, the age of the victim elevates
the mandatory minimum for second-degree murder from zero
to thirty years and from zero to ten years for assault. Such an
increase is even more drastic than the one the Court con-
fronted in O’Brien. Nevertheless, this case is distinguishable
from O’Brien in that courts traditionally enhance sentences
based on judicial determinations of a victim’s age and there
is a relatively low risk of unfairness in having a judge resolve
the issue.

   We therefore hold that age under § 3559(f) is not an ele-
ment of the crime but rather a sentencing factor that the dis-
trict court in this case could properly determine based on a
preponderance of the evidence. Accordingly, we affirm
DeLeon’s sentence.

                             VII.

   For the foregoing reasons, we affirm the judgment of the
district court.

                                                   AFFIRMED